DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 19 July 2022 is hereby acknowledged. Claims 16-22, 24, 25, 27-29, 31-33, and 36-38 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 19 July 2022. In particular, claim 16 has been amended to include an amount of solvent, and an absorbing dye, and has been broadened by making epoxy monomer (d) optional. For this reason, the present action is properly made final.

Claim Rejections - 35 USC § 102
Claims 16, 18-22, 24, 25, 27-29, 31-33, 37, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0295084 (“Zheng”) as evidenced by US 2017/0317316 (“Yang”) and US 5,091,502 (“Nowak”).
The additional references are cited to show that certain limitations are inherently taught by the disclosure of Zheng. See MPEP 2131.01.
As to claims 16, 27, and 29, Zheng teaches a coating composition that is heat curable (para. 0196). Zheng teaches that the coating composition includes a monoepoxy silane and at least one monomer containing at least two epoxy groups. Specifically, Examples B and G, Tables 1 and 7, of Zheng teaches 500 parts of a coating composition, both including GPTE, glycerol propoxylate triglycidyl ether (para. 0072). This compound is an epoxy monomer having three epoxy groups that is not a silicon compound having at least one hydrolyzable group to silicon, and therefore meets component a. The Office calculates that Example B contains 3 wt %, which is within the range recited by claims 16 and 29, and Example G contains 0.3 wt % of component a, which is within the recited range of claim 16. Examples B and G further teach GLYMO (gamma-glycidoxypropyltrimethoxysilane) and KBE-402 (gamma-glycidoxypropylmethyldiethoxysilane) (para. 0170), which are two compounds having at least one hydrolyzable group (methoxy or ethoxy) linked to silicon and an epoxy group linked to silicon through a carbon atom, and therefore meet the recitation of component (b). Examples B and G further comprise Al(AcAc)3, which is an epoxy ring opening catalyst (c), as acknowledged by applicant at specification, p. 14, ll. 1-6. Examples B and G further teach solvents including Dowanol PM, which is a glycol monoether solvent, as acknowledged by applicant, specification, p. 14, ll. 23-25. Example G teaches 236.25 parts of Dowanol PM in 500 parts of the composition, thus 47 % by weight of glycol monoether solvent, which meets the limitation of claims 16 and 27, and Example B teaches 141.5 parts, thus 28.3 wt % of glycol monoether solvent, which is in the range of claim 16.
Zheng does not explicitly exemplify at least one light absorbing dye that inhibits transmission in the recited wavelengths. However, Zheng teaches the use of dyes (para. 0106), which given that the claim recites the entire visible spectrum (380-780 nm), would be expected to absorb some light within that range. Furthermore, Examples B and G of Zheng teach Tinuvin 1130 (Table 1, example B, Table 7, Example G), which is a light absorbing dye (as evidenced by Yang, para. 0208), where the light absorbing maximum is at 343 nm (as evidenced by Nowak, 6:20-25), which is within the 100-380 nm range.
Component (d) is optional under claim 16 as amended. 
As to claim 18, Examples B and G of Zheng have 3% and 0.3 wt %, respectively of monomers (a) and (d), which are within the recited range, because (d) is not present.
As to claim 19, The amount of monomers (a) and (d) with respect to monomers (b) in both Examples B and G is calculated as approximately 6.5:93.5, which is within the recited range for this ratio. 
As to claim 20, the amount of monomers (b) with respect to all polymerizable compounds, which are deemed to be the epoxy compounds, is approximately 93.5 wt % in both Examples B and G, which is within the range recited by claim 20. 
As to claim 21, Example B, table 1 of Zheng contains a total amount of GLYMO and KBE-402 of 34 wt % of the composition, which is within the range recited by claim 21 for components (b).
As to claim 22, Example G, table 7 of Zheng teaches MA-ST-HV, which as acknowledged by applicant, at specification, p. 25, ll. 22-23 are colloidal silica particles in dispersion, thus colloidal metalloid oxide particles. See also, Zheng, para. 0097.
As to claim 24, Examples B and G teach GLYMO (gamma-glycidoxypropyltrimethoxysilane) and KBE-402 (gamma-glycidoxypropylmethyldiethoxysilane) (para. 0170). GLYMO meets formula (II) where n’ is 0, m is 1, each X is a methoxy hydrolyzable group, and Y is a group containing an epoxy group connected to Si by a carbon atom. KBE-402 meets formula (II) where n’ is 1, m is 1, R is a methyl group, thus a group attached to Si by a carbon atom without an epoxy group, and Y is a group containing an epoxy group connected to Si by a carbon atom.
As to claim 25, all of the epoxy monomers of Examples B and G, GPTE, GLYMO, and KBE-402 have epoxy in the form of glycidyl groups.
As to claim 28, Example B, table 1 of Zheng has the total amount of GPTE, GLYMO, and KBE-402 of 37 wt %, which is within the range recited by claim 28 for the total amount of monomers (a), (b), and (d).
As to claims 31-33, Zheng teaches coating an optical article, preferably a lens (optical lens), more preferably an ophthalmic lens (para. 0044), where the resin is heat cured (para. 0111, para. 0196).
As to claims 37 and 38, Zheng does not discuss whether dye aggregate is in the composition or lens coating. However, given that Zheng teaches the same composition as recited, with the same solvents, it is presumed to be inherent that the coating composition and coated lens would not have dye aggregate.

Claim 36 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0295084 (“Zheng”) as evidenced by US 2017/0317316 (“Yang”), US 5,091,502 (“Nowak”), and US 4,826,978 (“Migdal”).
The additional references are cited to show that certain limitations are inherently taught by the disclosure of Zheng. See MPEP 2131.01.
The discussion of Zheng with respect to claim 16 is incorporated by reference. Zheng does not discuss the specific dyes, but teaches Tinuvin 1130 in Example composition G, which as evidenced by Migdal, 8:16-19, is a benzotriazole.

Claim Rejections - 35 USC § 103
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0295084 (“Zheng”) as evidenced by US 2017/0317316 (“Yang”) and US 5,091,502 (“Nowak”).
The discussion of Zheng with respect to claim 16 is incorporated by reference.
As to claim 17, Zheng differs from the recited invention in that Zheng does not exemplify a composition also having an epoxy monomer from 4 to 8 epoxy groups that is not a hydrolyzable group containing silicon compound. However, Zheng teaches that the polyepoxy component may be mixtures of compounds including monomers preferably having from 2 to 5 epoxy groups (para. 0071, 0072). As such, the substitution of some amount of epoxy compounds having 4 or more epoxy groups, which overlaps the recited range, is an obvious modification suggested by Zheng.

Response to Arguments
While new grounds of rejection are set forth above, the following discussion is given in response to those arguments of applicants that still apply to references or rejections over references that are being carried over from the preceding action. Arguments pertaining to any reference or rejection not being carried over are rendered moot and need not be addressed.
Applicant's arguments filed 19 July 2022 have been fully considered but they are not persuasive. In particular, because applicant broadened claim 16 such that (d) is now recited as being optional, claim 16 and all dependent claims except claim 17, are now anticipated by Zheng, in particular, by examples B and/or G of Zheng.
Applicant’s arguments regarding the application of Zheng to claim 17 are likewise unpersuasive. Zheng clearly teaches mixtures of epoxy compounds, including polyepoxy compounds having from 2 to 5 epoxy groups, and thus the recitation of claim 17 is an obvious substitution suggested by Zheng, especially where all of the compounds listed by Zheng at para. 0072 fall into one or the other of the two broadly recited categories of polyepoxies. A more pointed argument is required to show whether the addition of higher functionality provides any unexpected advantages over the prior art commensurate in scope with this broad claimed recitation, or a more specific recitation of either the amount or identity of component (d) is required to overcome the art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/               Primary Examiner, Art Unit 1764